Order filed, October 16, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00712-CV
                                 ____________

           LEOLA JONES AND STEPHANIE ALLEN, Appellants

                                         V.

                       HELEN JUNGENBERG, Appellee


                    On Appeal from the 344th District Court
                          Chambers County, Texas
                       Trial Court Cause No. CV27264


                                     ORDER

      The reporter’s record in this case was due September 14, 2018. See Tex. R.
App. P. 35.1. On September 25, 2018, this court ordered the court reporter to file
the record within 15 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.

      We order the court reporter for the 344th District Court to file the record in
this appeal within 15 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c). If the court reporter does not timely file the record as ordered, we
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM